

ASCENA RETAIL GROUP, INC
EXECUTIVE SEVERANCE PLAN


Amended and Restated Effective as of May 26, 2020


INTRODUCTION


The purpose of the Plan is to enable the Company to offer certain protections to
a select group of management or highly compensated employees (as determined in
accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA) if their
employment with the Employer is terminated under the circumstances described
herein. The Plan was initially adopted effective as of March 3, 2010, was
subsequently amended and restated effective as of September 23, 2014, December
9, 2015, and March 2, 2016, amended as of December 7, 2016, and amended and
restated as of June 8, 2017 and June 12, 2018. The Plan is subsequently amended
and restated in the form herein, effective as of May 26, 2020.
The Plan shall apply to Eligible Employees employed by an Employer on or after
the Restatement Date and shall not apply to Participants who terminated
employment with an Employer prior to the Restatement Date.
Unless otherwise expressly provided in the Plan or unless otherwise agreed to in
writing between the Company or an Affiliate and a Participant on or after the
date hereof, Participants covered by the Plan shall not be eligible to
participate in any other severance or termination plan, policy or practice of
the Employer that would otherwise apply under the circumstances described
herein. The Plan is intended to be a “top-hat” pension benefit plan within the
meaning of U.S. Department of Labor Regulation Section 2520.104-23. This
document shall constitute both the plan document and summary booklet and shall
be distributed to Participants in this form. Capitalized terms and phrases used
herein shall have the meanings ascribed thereto in Article I.
ARTICLE I
DEFINITIONS


For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.
1.1 “Affiliate” shall mean any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code, any corporation, trade or business
(including, without limitation, a partnership or limited liability company)
which is directly or indirectly controlled 50% or more (whether by ownership of
stock, assets or an equivalent ownership interest or voting interest) by the
Company, or any other entity which is designated as an Affiliate by the Board or
the Committee.
1.2 “Base Salary” shall mean a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s termination of employment, as reflected in the Employer’s
payroll records or, if higher, the Participant’s annual base compensation rate
immediately prior to a Change in Control. Base Salary shall not include
commissions, bonuses, overtime pay, incentive compensation, benefits paid under
any qualified plan, any group medical, dental or other welfare benefit plan,
non-cash compensation or any other additional compensation, but shall include
amounts reduced pursuant to a Participant’s salary reduction agreement under
Section 125, 132(f)(4) or 401(k) of the Code, if any, or a nonqualified elective
deferred compensation arrangement, if any, to the extent that in each such case
the reduction is to base salary.





--------------------------------------------------------------------------------



1.3 “Board” shall mean the Board of Directors of the Company.
1.4 “Bonus” shall mean the higher of (a) a Participant’s average of the most
recent three (3) year aggregate annual cash performance bonuses actually paid to
such Participant on an annual basis or (b) a Participant’s annual target cash
performance bonus opportunity relating to the fiscal year in which a Change in
Control shall occur, as determined under an agreement between the Participant
and the Employer, or under any written bonus plan, program or arrangement
approved by the Board or the Compensation Committee of the Board. For purposes
of calculating (i) a year’s aggregate annual cash performance bonus referred to
in Section 1.4(a) if bonuses for such fiscal year are seasonal or over another
partial performance period during such fiscal year, such aggregate annual cash
performance bonus shall equal the sum of the seasonal or other partial
performance cash bonuses actually paid to a Participant with respect to such
fiscal year and (ii) a year’s aggregate annual target cash performance bonus
opportunity referred to in Section 1.4(b) if bonuses for such fiscal year are
seasonal or over another partial performance period during such fiscal year,
such aggregate annual bonus shall equal the sum of the aggregate target bonus
cash opportunity for such seasonal or other partial performance bonus cash
opportunity for such fiscal year. Bonus shall not include any other bonus to be
paid upon completion of any specified project or upon the occurrence of a
specified event, including, without limitation, a Change in Control. For the
avoidance of doubt, any and all references in this Section 1.4 to “annual cash
performance bonuses” and “annual target cash performance bonus” mean only those
cash bonuses earned or to be earned under the Company’s short-term incentive
programs in respect of actual performance.
1.5 “Cause” shall mean the occurrence of any of the following with respect to an
Eligible Employee: (i) conviction of a crime (including conviction on a nolo
contendere plea) involving a felony or any other crime involving fraud,
dishonesty or moral turpitude; (ii) failure to satisfactorily perform employment
duties reasonably requested by his or her supervisor or the Board after thirty
(30) days’ written notice of such failure to perform, specifying that the
failure constitutes cause (other than as a result of vacation, sickness, illness
or injury); (iii) fraud, embezzlement or dishonesty; (iv) gross misconduct or
gross negligence in connection with the business of the Employer or an Affiliate
which has an adverse effect on the Employer or an Affiliate; or (v) the
Participant’s intentional and willful act or omission which is detrimental to
the business or reputation of the Employer or an Affiliate.
1.6 “Change in Control” shall mean the consummation of any of the following
events: (a) any “person,” as such term is used in sections 3(a)(9) and 13(d) of
the Exchange Act, becomes a “beneficial owner,” as such term is used in Rule
13d-3 under the Exchange Act, during the twelve (12) month period ending on the
date of the most recent acquisition by such person of 30% or more of the total
voting power of the outstanding stock of the Company, excluding a person that is
an affiliate (as such term is used under the Exchange) of the Company on the
date hereof, or any affiliate of any such person; (b) during any period of
twelve (12) consecutive months, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), (c), or (d) of this section) or a
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the twelve-month
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; (c) all or
substantially all the assets of the Company are disposed of pursuant to a
merger, consolidation or other transaction (unless the stockholders of the
Company immediately prior to such merger, consolidation or other transaction
2





--------------------------------------------------------------------------------



beneficially own, directly or indirectly, in substantially the same proportion
as they own the common stock of the Company, all the common stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Company); or (d) the Company combines with another company and
is the surviving corporation, but, immediately after the combination, the
stockholders of the Company immediately prior to the combination hold, directly
or indirectly, 50% or less of the common stock or other ownership interests of
the combined company (there being excluded from the number of shares held by
such stockholders, but not from the common stock or other ownership interests of
the combined company, any shares or other ownership interests received by
affiliates of such other company in exchange for stock of such other company).
Notwithstanding anything herein to the contrary and except with respect to a
Change in Control event described in Section 1.6(b), a Change in Control shall
be deemed to have occurred under this Section 1.6 solely upon the occurrence of
the closing of the transaction giving rise to the Change in Control event.
Notwithstanding anything herein to the contrary, none of the foregoing events
shall be deemed to be a “Change in Control” unless such event constitutes a
“change in control event” within the meaning of Code Section 409A. For purposes
of clarity, a filing by the Company under Chapter 11, Title 11 of the United
States Bankruptcy Code, in and of itself, does not constitute a Change in
Control under the Plan.
1.7 “Change in Control Related Termination” means a Pre-Change in Control
Termination or a Post-Change in Control Termination, as applicable.
1.8 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
1.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.10 “Code Section 409A” shall mean Section 409A of the Code together with the
treasury regulations and other official guidance promulgated thereunder.
1.11 “Committee” shall mean the Compensation and Stock Incentive Committee of
the Board or such other committee appointed by the Board from time to time to
administer the Plan.
1.12 “Company” shall mean Ascena Retail Group, Inc., a Delaware corporation, and
any successor as provided in Article VI hereof.
1.13 “Continuation Period” shall mean a period commencing on the date of a
Participant’s Separation from Service and continuing until the earliest of:
(a) solely in the event of (i) a Non-Change in Control Termination, the
expiration of the Severance Period; or (ii) a Change in Control Related
Termination, the Severance Period (or, eighteen (18) months with respect to a
Participant with the title “Executive Vice President” (or a higher level
position) who experiences a Change in Control Related Termination) from such
date; provided, however, that if a Change in Control occurs within 90 days
following the date of a Non-Change in Control Termination, the applicable period
shall be as provided in clause (ii) for such Participant, as measured from the
date of the Participant’s Separation from Service;
(b) the date the Participant becomes eligible for coverage under the health
insurance plan of a subsequent employer; and
(c) the date the Participant or the Participant’s eligible dependents, as the
case may be, cease to be eligible under COBRA.
3





--------------------------------------------------------------------------------



1.14 “Continued Health Coverage” shall mean the benefit set forth in Section
2.2(b) of the Plan.
1.15 “Delay Period” shall mean the period commencing on the date the Participant
incurs a Separation from Service from the Employer until the earlier of (a) the
six (6)-month anniversary of the date of such Separation from Service and (b)
the date of the Participant’s death.
1.16 “Disability” shall mean a Participant’s disability that would qualify as
such under the Employer’s long-term disability plan without regard to any
waiting periods set forth in such plan.
1.17 “Eligible Employee” shall mean any employee of the Employer at the level of
vice president (or a higher) level position. An Eligible Employee shall not
include any temporary employee, independent contractor, consultant or any other
person or entity for whom the Employer does not classify or treat as an
employee. Further, an Eligible Employee shall not include any employee of the
Employer at the level below vice president. If, during any period, any such
excluded person or entity is reclassified, whether retroactively or otherwise,
as an employee of the Employer, such individual or entity shall not be an
Eligible Employee for that period.
1.18 “Employer” shall mean the Company and any Affiliate.
1.19 “Equity Vesting” shall mean the benefit set forth in Section 2.2(c) of the
Plan.
1.20 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
1.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
1.22 “Good Reason” shall mean the occurrence of any of the following events
within ninety (90) days prior to a Change in Control, or on or following a
Change in Control, without the Participant’s express written consent, provided,
the Participant gives notice to the Employer of the Good Reason event within
ninety (90) days after the occurrence of the Good Reason event, such events are
not fully corrected in all material respects by the Employer within thirty (30)
days following receipt of the Participant’s written notification, and the
Participant terminates employment within ten (10) days following the expiration
of the thirty (30) day correction period or the date the Employer provides
written notice to the Participant that it will not cure the event constituting
Good Reason (whichever is earlier):
(a) any material diminution of the responsibilities, duties or authority of the
Participant (except in connection with the termination of Executive’s employment
for Cause or due to Total Disability or as a result of Executive’s death, or
temporarily as a result of the Participant’s illness or other absence);
(b) a material reduction in the Participant’s Base Salary, other than a
reduction that is uniformly applied to similarly situated employees of not more
than 10%;
(c) a material relocation of the Participant’s principal place of work, which
for this purpose shall mean a relocation outside of a thirty (30) mile radius of
the Participant’s then current location; or
(d) any action or inaction by the Company that constitutes a material breach by
the Company under the Plan with respect to the Participant.
4





--------------------------------------------------------------------------------



1.23 “Non-Change in Control Termination” shall mean a termination event
described in Section 2.1(a)(i) of the Plan.
1.24 “Participant” shall mean any Eligible Employee who is eligible to receive
Severance Benefits under the Plan.
1.25 “Plan” shall mean the Ascena Retail Group, Inc. Executive Severance Plan.
1.26 “Post-Change in Control Termination” shall mean a termination event
described in Section 2.1(a)(ii) of the Plan.
1.27 “Pre-Change in Control Termination” shall mean a termination event
described in Section 2.1(a)(ii) of the Plan.
1.28 “Pro-Rata Bonus” shall mean the payment set forth in Section 2.2(d) of the
Plan.
1.29 “Restatement Date” shall mean May 26, 2020.
1.30 “Restrictive Covenant Agreement” shall mean the Company’s form of
Confidentiality, Non-Solicitation and Non-Competition Agreement as is in effect
from time to time.
1.31 “Separation from Service” shall mean a Participant’s termination of
employment with the Employer, provided that such termination constitutes a
separation from service within the meaning of Code Section 409A and the guidance
issued thereunder. All references in the Plan to a “termination,” “termination
of employment” or like terms shall mean Separation from Service.
1.32 “Severance Benefits” shall mean, as applicable, the Severance Payment, the
Continued Health Coverage, the Equity Vesting, and the Pro-Rata Bonus.
1.33 “Severance Payment” shall mean the payments set forth in Section 2.2(a).
1.34 “Severance Period” shall mean the period that Base Salary continuation is
payable to a Participant as set forth in Appendix A in connection with a
Non-Change in Control Termination.
1.35 “Specified Employee” shall mean a Participant who, as of the date of his or
her Separation from Service, is deemed to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Employer from time to time in
accordance therewith, or if none, the default methodology set forth therein.
1.36 “Year of Service” means each consecutive full twelve (12) month period as
measured beginning with the Eligible Employee’s most recent date of hire and
ending on the Employee’s Separation from Service date, during which period he or
she is actively at work performing services or on vacation, sick leave or an
approved leave of absence (whether paid or unpaid) with the Company and/or
Affiliate. A transfer of employment between and among the Company and any
Affiliate shall not be considered an interruption or termination of continuous
service for purposes of determining an Eligible Employee’s Years of Service.
ARTICLE II
SEVERANCE BENEFITS


5





--------------------------------------------------------------------------------



2.1 Eligibility for Severance Benefits.
(a) Qualifying Event for an Eligible Employee.
(i) Non-Change in Control Termination. If, at any time prior to a Change in
Control the employment of a Participant is terminated by the Employer without
Cause (a “Non-Change in Control Termination”), then the Employer shall pay or
provide the Participant with the Severance Payment, the Continued Health
Coverage, and the Pro-Rata Bonus pursuant to the terms set forth herein.
(ii) Change in Control Related Termination. If, during the period commencing on
the date of a Change in Control and ending twenty-four (24) months thereafter,
(a “Post-Change in Control Termination”) the employment of a Participant is
terminated by the Employer without Cause or by the Participant for Good Reason,
then the Employer shall pay or provide the Participant with the Severance
Payment, the Continued Health Coverage, the Equity Vesting, and the Pro-Rata
Bonus pursuant to the terms set forth herein in lieu of any Severance Benefits
the Participant is entitled to under Section 2.1(a)(i); provided, however, if
the Participant has a Non-Change in Control Termination and a Change in Control
occurs within the ninety (90) day period following the date of such Non-Change
in Control Termination (a “Pre-Change in Control Termination”), the Severance
Benefits payable to such Participant shall be as provided in this Section
2.1(a)(ii), reduced by the Severance Benefits that were paid/provided to the
Participant pursuant to Section 2.1(a)(i).
(b) Non-Qualifying Events. A Participant shall not be entitled to Severance
Benefits under the Plan if the Participant’s employment is terminated (i) by the
Employer for Cause, (ii) by a Participant for any reason, other than for Good
Reason on the date of a Change in Control or during the twenty-four (24) month
period following a Change in Control, or (iii) on account of the Participant’s
death or Disability.
2.2 Severance Benefits. In the event that a Participant becomes entitled to
benefits pursuant to Section 2.1(a) hereof, the Employer shall pay or provide
the Participant with the applicable Severance Benefits as follows, provided that
the Participant executes and does not revoke the Release within the time periods
required for such Release, as set forth in Section 2.5:
(a) Severance Payment. Subject to the provisions of Sections 2.3 through 2.8,
the Employer shall pay to the Participant the following:
(i) Non-Change in Control Termination. In the event of a Non-Change in Control
Termination, the Employer shall continue to pay the Participant his or her Base
Salary for the applicable period set forth in Appendix A (the “Severance
Period”); provided that, subject to Section 2.5, (i) the first payment shall be
paid within seventy four (74) days following the date of the Participant’s
Separation Service, which first payment shall include any amounts that would
have been otherwise payable to the Participant prior to such first payment and
(ii) the remaining installments of continued Base Salary shall be paid to the
Participant in accordance with the Employer’s normal payroll practices for the
remainder of the applicable Severance Period. Notwithstanding the foregoing or
anything in the Plan to the contrary, to the extent required by Code Section
409A, the payment of the Severance Payments under this Section 2.2(a)(i) shall
be subject to the Delay Period as provided in Section 7.8(b) hereof.
6





--------------------------------------------------------------------------------



(ii) Change in Control Related Termination. In the event of a Change in Control
Related Termination, the Employer shall pay the Participant an amount in cash
equal to (i) with respect to a Participant with the title “Executive Vice
President” (or a higher level position), the sum of the Participant’s Base
Salary plus Bonus, multiplied by one and one-half (1½) and (ii) with respect to
any other Participant, the sum of (x) the amount of the continued Base Salary
that the Participant would have received over the Severance Period as provided
in Section 2.2(a)(i) if the Participant had experienced a Non-Change in Control
Termination and (y) the Participant’s Bonus. The Severance Payment under this
Section 2.2(a)(ii) shall be payable, subject to Section 2.5, in a lump sum, in
the case of a Post-Change in Control Termination, on the ninetieth (90th) day
following the date of the Participant’s Separation from Service. In the case of
a Pre-Change in Control Termination, the Severance Payment under this Section
2.2(a)(ii) shall be payable, subject to Section 2.5, in a lump sum on the later
of (x) the ninetieth (90th) day following the date of the Participant’s
Separation from Service and (y) the date of the Change in Control; provided that
(x) the amount of the Severance Payment that is payable on account of a
Pre-Change in Control Termination pursuant to this Section 2.2(a)(ii) shall be
reduced by the amount of the Severance Payments paid to the Participant prior to
the date of this payment and (y) after the date of such payment, no further
Severance Payments pursuant to Section 2.2(a)(i) shall be payable to the
Participant. Notwithstanding the foregoing or anything in the Plan to the
contrary, to the extent required by Code Section 409A, in the event of a (I)
Post-Change in Control Termination, payment of the Severance Payment under this
Section 2.2(a)(ii) shall be subject to the Delay Period as provided in Section
7.8(b) hereof and (II) Pre-Change in Control Termination, payment of the
Severance Payment under this Section 2.2(a)(ii) shall be subject to the Delay
Period as provided in Section 7.8(b) hereof. Participants shall be entitled to
only one Severance Payment under this Plan as the result of a Change in Control
Related Termination.
(b) Continued Health Coverage. Subject to the provisions of Sections 2.3 through
2.8 and a Participant’s timely election pursuant to COBRA and timely payment of
premiums at the applicable active employee rate for such employee and his or her
spouse and eligible dependents (the “Applicable Rate”), during the Continuation
Period the Employer shall pay the cost for continued coverage pursuant to COBRA,
for the Participant and the Participant’s eligible dependents, under the
Employer’s group health plans in which the Participant participated immediately
prior to the date of termination of the Participant’s employment or materially
equivalent plans maintained by the Employer in replacement thereof, less the
Applicable Rate. Following the Continuation Period, the Participant (or, if
applicable, the Participant’s qualified beneficiaries under COBRA) shall be
entitled to such continued coverage for the remainder of the COBRA period, if
any, on a full self-pay basis to the extent eligible under COBRA.
(c) Accelerated Vesting of Equity Awards. The Equity Vesting under this Section
2.2(c) shall apply only in the event of a Change in Control Related Termination.
Subject to the provisions of Sections 2.3 and 2.4 and Sections 2.6 through 2.8,
to the extent not vested immediately prior to a Change in Control, all stock
based awards granted to the Participant prior to the Change in Control under the
Company’s equity plans, each as amended, including, but not limited to, the
Company’s 2016 Omnibus Incentive Plan, or any predecessor or successor plan(s)
thereto, that are outstanding as of the date of the Change in Control
(including, but not limited to, stock options and shares of restricted stock),
or, in the event such stock based awards are not assumed or substituted by the
successor in connection with such Change in Control, outstanding immediately
prior to the date of the Change in Control, shall become fully vested as of the
date of the Participant’s termination of employment by the Employer without
Cause or by the Participant for Good Reason. Any stock option, stock
appreciation right or similar award that provides for a Participant-elected
exercise shall become fully exercisable and will remain exercisable for the
applicable period following termination as specified in the applicable equity
7





--------------------------------------------------------------------------------



plan and/or the applicable award agreement. In the case of restricted stock or
similar awards that are not subject to a Participant-elected exercise, the
Company shall remove any restrictions (other than restrictions required by
Federal securities law) or conditions in respect of such award as of the date of
the Participant’s termination of employment by the Employer without Cause or by
the Participant for Good Reason. For the avoidance of doubt, this Section 2.2(c)
shall apply to any equity awards that, in connection with a Change in Control,
(1) are granted as replacement of the equity awards held by the Participant
immediately prior to the Change in Control, and (2) are outstanding immediately
prior to the Change in Control, but are not assumed or substituted by the
successor in connection with such Change in Control.
Notwithstanding the forgoing, in the event of a Pre-Change in Control
Termination, in lieu of the foregoing under this Section 2.2(c), the Employer
shall pay to the Participant a lump sum cash payment equal to the sum of (x)
with respect to any unvested stock option, stock appreciation right or similar
appreciation based award that expired on the date the Participant’s employment
terminated, the excess, if any, of (A) the aggregate per share cash
consideration, and the fair market value on such date of the aggregate per share
non-cash consideration, paid or payable to the Company’s common stockholders in
the transaction which is the basis for the Change in Control, (or if no such
consideration was then payable, the last trading price of the Company’s common
stock on the day immediately preceding the date of the event that resulted in
the occurrence of the Change in Control), over (B) the strike price per share
that would have been required to be paid in order to exercise each tranche of
the unvested awards that expired on the date of the Participant’s termination of
employment, times the number of shares of the Company’s common stock covered by
each such tranche (such calculation to be performed separately for each tranche
with a different strike price, and the aggregate amounts so calculated being the
amount required to be paid under this provision), plus (y) with respect to any
unvested restricted stock or similar whole share type of award that expired on
the date the Participant’s employment terminates, the fair market value of such
awards calculated based on the last trading price of the Company’s common stock
on the day immediately preceding the date of the event that resulted in the
occurrence of the Change in Control times the number of shares of the Company’s
common stock covered by each such award. Any such payment shall be paid together
with the Severance Payment payable on a Pre-Change in Control Termination
pursuant to Section 2.1(a)(ii) above.
(d) Pro-Rata Bonus. The Pro-Rata Bonus under this Section 2.2(d) shall apply in
the event of either a Non-Change in Control Termination or a Change in Control
Related Termination; provided that, for purposes of clarity, if a Participant
who had a Non-Change in Control Termination becomes eligible for a Pre-Change in
Control Termination, such Participant shall only be eligible for the Pro-Rata
Bonus payable to the Participant pursuant to his or her Non-Change in Control
Termination. Subject to the provisions of Sections 2.3 through 2.8, the
Participant shall be entitled to receive a pro rata portion (based on the number
of days employed during the applicable performance period) of the Participant’s
short-term cash performance bonus for the performance period in which the
Participant’s Separation from Service occurs, calculated based on actual results
for such performance period, payable at the time that the time that the
short-term cash performance bonus would otherwise be paid, unless this time
occurs prior to the expiration of the revocation period related to the executed
Release. In such circumstances, the Pro-Rata Bonus will be paid to the
Participant at the same time as the first severance payment following the
expiration of the revocation period. For the avoidance of doubt, a Pro-Rata
Bonus shall not be based on any bonus to be paid upon completion of any
specified project or upon occurrence of a specified event, including, without
limitation, a Change in Control.
2.3 Prior Agreements. The Severance Benefits under this Plan shall supersede and
be in lieu of any severance benefits and/or payments provided under the Plan as
in effect prior to the Restatement Date, or under any other agreements,
arrangements or severance plans by and between the Participant and
8





--------------------------------------------------------------------------------



the Employer. Notwithstanding the foregoing or anything herein to the contrary,
in the event that a court of competent jurisdiction or other governmental agency
or body determines that, as a result of such termination, a Participant is
entitled to receive the payments and benefits provided under any other
agreements, arrangements or severance plans by and between the Participant and
the Employer, then the Participant shall continue to be entitled to receive such
payments and benefits under and in accordance with the terms and conditions of
such agreement, arrangement or severance plan, and (i) the Severance Payment
hereunder shall be reduced by the amount of any severance payment received by
the Participant prior to the commencement of the Severance Payment hereunder,
(ii) any severance payment payable under such other agreement, arrangement or
severance plan following the commencement of the Severance Payment hereunder
shall be offset on a dollar-for-dollar basis by the Severance Payment hereunder,
and (iii) the Continued Health Coverage shall commence in the first month
following the expiration of any health plan or health care reimbursement
coverage provided to the Participant pursuant to such other agreement,
arrangement or severance plan following a termination of the Participant’s
employment and the Participant’s Continuation Period shall be reduced by the
number of months the Participant received such coverage under such other
agreement, arrangement or severance plan.
2.4 No Duty to Mitigate/Right to Set-off Severance. No Participant entitled to
receive Severance Benefits hereunder shall be required to seek other employment
or to attempt in any way to reduce any amounts payable to the Participant by the
Company or Employer pursuant to the Plan. Notwithstanding the foregoing or
anything herein to the contrary, once a Participant accepts employment or other
service (as an employee or as an independent contractor) during the Severance
Period, the Employer may reduce its obligation under Section 2.2(a)(i)
dollar-for-dollar for every dollar that the Participant earns in base salary
during the Severance Period from the Participant’s new employer. Each
Participant shall notify the Employer, in writing, at least ten (10) business
days prior to accepting any such employment or other service (as an employee or
as an independent contractor) during the Severance Period of the proposed base
salary and other compensation. Each such Participant may not defer base salary
with his or her new employer (including, but not limited to, performing
non-compensated work during the Severance Period, only to start being
compensated at the conclusion of the Severance Period or receiving periodic
bonuses in lieu of base salary during the Severance Period) or take any other
action to avoid the dollar-for-dollar reduction required by this Section 2.4,
and if the Participant does take such action, the Employer’s obligation under
this section may be reduced accordingly by the Employer in its discretion. On or
after a Change in Control, except as provided in Section 1.13 hereof, there
shall be no offset against any amounts due to the Participant under the Plan on
account of any remuneration attributable to any subsequent employment that the
Participant may obtain or otherwise. Prior to a Change in Control, the amounts
payable hereunder shall be subject to setoff, recoupment, defense or other right
which the Employer may have against the Participant, which shall be applied in a
manner intended to comply with or be exempt from Code Section 409A. In the event
of the Participant’s breach of any provision hereunder, including without
limitation, Sections 2.5 (other than as it applies to a release of claims under
the Age Discrimination in Employment Act, as amended), 2.7 and 2.8 hereof, the
Employer shall be entitled to recover any payments previously made to the
Participant hereunder. To the extent permitted by Code Section 409A and then
applicable law, a Participant’s payments and benefits under the Plan may be
reduced by the amount of any salary and benefits continuation during any notice
period or other payments and benefits in lieu of any notice period provided by
the Company to the Participant pursuant to the Worker Adjustment Retraining and
Notification Act or any national, state, local, provincial, municipal, or
commonwealth equivalent. In addition, to the extent permitted by Code Section
409A and then applicable law, the Company may reduce a Participant’s benefits
under the Plan by the amount of any obligation owed by the Participant to the
Employer (including, without limitation, settlement of outstanding personal
charges), and the Participant shall be deemed to have consented to such
9





--------------------------------------------------------------------------------



reduction. In addition, Severance Benefits may be reduced (offset) by any
amounts payable under any Short-Term or Long-Term disability plan.
2.5 Release Required. Any Severance Benefits (other than the Equity Vesting)
payable or to be provided pursuant to the Plan shall be conditioned upon a
Participant’s execution and non-revocation of a release and/or protective
covenant agreement in the form determined by the Company or an Affiliate in its
sole discretion (the “Release”), which must be signed and not revoked by the
Participant within time limits provided by the Employer in the Release.
Notwithstanding any provision of this Plan to the contrary, in no event shall
the timing of the Participant’s execution of the Release, directly or
indirectly, result in the Participant designating the calendar year of payment,
and if a payment that is subject to execution of the Release could be made in
more than one taxable year, based on timing of the execution of the Release,
payment shall be made in the later taxable year to the extent such payment
constitutes deferred compensation subject to Code Section 409A.
2.6 Code Section 280G.
(a) In the event it is determined pursuant to clause (b) below, that part or all
of the consideration, compensation or benefits to be paid to the Participant
under the Plan in connection with the Participant’s termination of employment
prior to, or following, a Change in Control or under any other plan, arrangement
or agreement in connection therewith (each a “Payment”), constitutes a
“parachute payment” (or payments) under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments (the “Parachute Amount”)
exceeds 2.99 times the Participant’s “base amount,” as defined in Section
280G(b)(3) of the Code (the “Participant Base Amount”) and would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
amounts constituting “parachute payments” which would otherwise be payable to or
for the benefit of the Participant shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Participant Base Amount;
provided, however, that the foregoing reduction shall be made only if and to the
extent that such reduction would result in an increase in the aggregate Payment
to be provided, determined on a net after-tax basis (taking into account the
Excise Tax imposed, any tax imposed by any comparable provision of state law,
and any applicable federal, state and local income taxes).
(b) Any determination that a Payment constitutes a parachute payment and any
calculation described in this Section 2.6 (“determination”) shall be made by the
independent public accountants for the Company, and may, at the Company’s
election, be made prior to termination of the Participant’s employment where the
Company determines that a Change in Control is imminent. Such determination
shall be furnished in writing no later than thirty (30) days following the date
of the Change in Control by the accountants to the Participant. If the
Participant does not agree with such determination, he may give notice to the
Company within ten (10) days of receipt of the determination from the
accountants and, within fifteen (15) days thereafter, accountants of the
Participant’s choice must deliver to the Company their determination that in
their judgment complies with the Code. If the two accountants cannot agree upon
the amount to be paid to the Participant pursuant to this Section 2.6 within ten
days of the delivery of the statement of the Participant’s accountants to the
Company, the two accountants shall choose a third accountant who shall deliver
their determination of the appropriate amount to be paid to the Participant
pursuant to this Section 2.6, which determination shall be final. If the final
determination provides for the payment of a greater amount than that proposed by
the accountants of the Company, then the Company shall pay all of the
Participant’s costs incurred in contesting such determination and all other
costs incurred by the Company with respect to such determination. However, if
the determination of the accountants of the Company is supported by the third
accountant, the Participant shall pay all reasonable costs incurred by both the
Company and the Participant with respect to the determination.
10





--------------------------------------------------------------------------------



(c) If the final determination made pursuant to clause (b) above results in a
reduction of the Payments that would otherwise be paid to the Participant except
for the application of Section 2.6(a), the Equity Vesting shall be eliminated or
reduced to the extent necessary in order to not exceed the limitation under
Section 2.6(a), then, to the extent necessary pursuant to Section 2.6(a), the
Severance Payment shall be reduced, and, finally, to the extent necessary
pursuant to Section 2.6(a), the Continued Health Coverage shall be reduced.
Within ten days following such determination, the Company shall pay to or
distribute to or for the benefit of the Participant such amounts as are then due
to the Participant under the Plan and shall promptly pay to or distribute to or
for the benefit of the Participant in the future such amounts as become due to
the Participant under the Plan.
(d) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under Section 2.6(a) (an
“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 2.6(a) above should have been made (an “Underpayment”). In
the event that there is a final determination by the Internal Revenue Service,
or a final determination by a court of competent jurisdiction, that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Participant to the extent permitted by law, which the
Participant shall repay to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. Nothing in this
Section 2.6 is intended to violate the Sarbanes-Oxley Act of 2002 and to the
extent that any advance or repayment obligation hereunder would do so, such
obligation shall be modified so as to make the advance a nonrefundable payment
to the Participant and the repayment obligation null and void to the extent
required by such Act. In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under the Plan, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant, together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code.
2.7 Restrictive Covenants.
(a) As a condition to receiving Severance Benefits, a Participant shall be
subject to any restrictive covenants contained in the Release and, if
applicable, the terms and conditions contained in the Restrictive Covenant
Agreement.
(b) This Section 2.7 shall lapse in its entirety upon the occurrence of a Change
in Control.
2.8 Cooperation. By accepting the Severance Benefits under the Plan, subject to
the Participant’s other commitments, the Participant agrees to be reasonably
available to cooperate (but only truthfully) with the Employer and the Company
and provide information as to matters which the Participant was personally
involved, or has information on, during the Participant’s employment with the
Employer and which are or become the subject of litigation or other dispute.
ARTICLE III
UNFUNDED PLAN


3.1 Unfunded Status. The Plan shall be “unfunded” for the purposes of ERISA and
the Code, and Severance Payments shall be paid out of the general assets of the
Employer as and when Severance Payments are payable under the Plan. All
Participants shall be solely unsecured general creditors of the
11





--------------------------------------------------------------------------------



Company and the Employer. If the Company decides in its sole discretion to
establish any advance accrued reserve on its books against the future expense of
the Severance Payments payable hereunder, or if the Company decides in its sole
discretion to fund a trust under the Plan, such reserve or trust shall not under
any circumstances be deemed to be an asset of the Plan.
ARTICLE IV
ADMINISTRATION OF THE PLAN


4.1 Plan Administrator. The general administration of the Plan on behalf of the
Company (as plan administrator under Section 3(16)(A) of ERISA) shall be placed
with the Committee. When making any determination or calculation, the Committee
shall be entitled to rely upon the accuracy and completeness of information
furnished by the Company’s employees and agents.
4.2 Reimbursement of Expenses of Plan Committee. The Company may, in its sole
discretion, pay or reimburse the members of the Committee for all reasonable
expenses incurred in connection with their duties hereunder, including, without
limitation, expenses of outside legal counsel.
4.3 Action by the Plan Committee. Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. Unless otherwise determined by the Committee, all determinations
regarding benefits will be made by the Committee in accordance with the written
terms of the Plan. Subject to the terms of the Plan, the Committee shall have
complete and express discretionary authority to determine eligibility for
benefits and the amount of benefits (including to determine a Participant’s
participation and Severance Benefits under the Plan), to decide factual and
other questions relating to the Plan, to interpret and construe the provisions
of the Plan, and to make decisions in all disputes involving the rights of any
person interested in the Plan. Determinations and interpretations by the
Committee, including without limitation decisions relating to eligibility for,
entitlement to, and payment of benefits, shall be conclusive and binding for all
purposes.
4.4 Delegation of Authority. Subject to the limitations of applicable law, the
Committee may delegate any and all of its powers and responsibilities hereunder
to other persons or committees. Any such delegation may be rescinded at any time
by written notice from the Committee to the person to whom the delegation is
made. Any such delegation may be made by the Committee to one or more person(s)
or committee(s) and any awards made by any such person or committee under the
Plan may apply to different Participants and need not be uniform in any respect,
whether or not the Participants are similarly situated. 
4.5 Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
work in connection with the Plan.
4.6 Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.
4.7 Indemnification. The Committee, its members and any person designated
pursuant to Section 4.4 above shall not be liable for any action or
determination made in good faith with respect to the Plan. The Employer shall,
to the fullest extent permitted by law, indemnify and hold harmless each member
of the Committee and each director, officer and employee of the Employer, and
any person designated above, for liabilities or expenses they and each of them
incur in carrying out their respective
12





--------------------------------------------------------------------------------



duties under the Plan, other than for any liabilities or expenses arising out of
such individual’s willful misconduct or fraud.
ARTICLE V
AMENDMENT AND TERMINATION


5.1 Amendment and Termination. The Company reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of the Plan by
action of the Board (or a duly authorized committee thereof) at any time and for
any reason, with or without notice. Notwithstanding anything herein to the
contrary, the Company shall not amend or terminate the Plan at any time after
(i) the occurrence of a Change in Control or (ii) the date the Company enters
into a definitive agreement which, if consummated, would result in a Change in
Control, unless the potential Change in Control is abandoned (as publicly
announced by the Company), in either case until two (2) years after the
occurrence of a Change in Control, provided that all Severance Benefits under
the Plan have been paid.
ARTICLE VI
SUCCESSORS


6.1 For purposes of the Plan, the Company shall include any and all successors
or assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company,
and such successors and assignees shall perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company, would be
required to perform if no such succession or assignment had taken place. In the
event the surviving corporation in any transaction to which the Company is a
party is a subsidiary of another corporation, then the ultimate parent
corporation of such surviving corporation shall cause the surviving corporation
to perform the Plan in the same manner and to the same extent that the Company
would be required to perform if no such succession or assignment had taken
place. In such event, the term “Company” as used in the Plan, shall mean the
Company, as hereinbefore defined and any successor or assignee (including the
ultimate parent corporation) to the business or assets of the Company, which by
reason hereof becomes bound by the terms and provisions of the Plan.
ARTICLE VII
MISCELLANEOUS


7.1 Minors and Incompetents. If the Committee shall find that any person to whom
Severance Benefits are payable under the Plan is unable to care for his or her
affairs because of illness or accident, or is a minor, any Severance Benefits
due (unless a prior claim therefore shall have been made by a duly appointed
guardian, committee or other legal representative) may be paid to the spouse,
child, parent, or brother or sister, or to any person deemed by the Committee to
have incurred expense for such person otherwise entitled to the Severance
Benefits, in such manner and proportions as the Committee may determine in its
sole discretion. Any such Severance Benefits shall be a complete discharge of
the liabilities of the Company, the Employer, the Committee, and the Board under
the Plan.
7.2 Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an employee in any other capacity or to interfere with the
Employer’s right to discharge him or her at any time for any reason whatsoever.
13





--------------------------------------------------------------------------------



7.3 Payment Not Salary. Any Severance Benefits payable under the Plan shall not
be deemed salary or other compensation to the Participant for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of the Employer maintained for the benefit of its employees,
unless such plan or arrangement provides otherwise.
7.4 Severability. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision never existed.
7.5 Withholding. The Company and/or the Employer shall have the right to make
such provisions as it deems necessary or appropriate to satisfy any obligations
it may have to withhold federal, state or local income or other taxes incurred
by reason of payments pursuant to the Plan. In lieu thereof, the Company and/or
the Employer shall have the right to withhold the amounts of such taxes from any
other sums due or to become due from the Company and/or the Employer to the
Participant upon such terms and conditions as the Committee may prescribe.
7.6 Non-Alienation of Benefits. The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefits to be so
subjected shall not be recognized.
7.7 Governing Law. To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Company reserves the right to retroactively amend the
Plan to comply therewith. To the extent not governed by the Code and ERISA, the
Plan shall be governed by the laws of the State of New York, without reference
to rules relating to conflicts of law.
7.8 Code Section 409A.
(a) General. Although the Employer makes no guarantee with respect to the tax
treatment of payments hereunder and shall not be responsible in any event with
regard to non-compliance with Code Section 409A, the Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A. To the
extent that the Plan is not exempt from the requirements of Code Section 409A,
the Plan is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent.
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time and in any manner without the consent of Participants solely to
comply with the requirements of Code Section 409A and to avoid the imposition of
an excise tax under Code Section 409A on any payment to be made hereunder,
provided that there is no reduction in the Severance Benefits hereunder.
Notwithstanding the foregoing, in no event whatsoever shall the Employer be
liable for any additional tax, interest or penalty that may be imposed on a
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.
(b) Separation from Service; Delay Period for Specified Employees. A termination
of employment shall not be deemed to have occurred for purposes of any provision
of the Plan providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
Separation from Service. If a Participant is deemed on the date of termination
to be a Specified Employee, then with regard to any payment that is specified as
subject to this Section, such payment shall not be made prior to the expiration
of the Delay Period. All payments delayed pursuant to this Section 7.8(b)
(whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay) shall be paid to the Participant in a
single lump sum on the first Employer payroll date on or following the first day
following the expiration of the Delay Period, and any
14





--------------------------------------------------------------------------------



remaining payments and benefits due under the Plan shall be paid or provided in
accordance with the normal payment dates specified for them herein.
(c) Separate Payments and No Participant Discretion. For purposes of Code
Section 409A, the Participant’s right to receive any installment payments
pursuant to this Plan shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Employer.
7.9 Non-Exclusivity. The adoption of the Plan by the Company shall not be
construed as creating any limitations on the power of the Company to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.
7.10 Non-Employment. The Plan is not an agreement of employment and it shall not
grant the Participant any rights of employment.
7.11 Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.
7.12 Gender and Number. Whenever used in the Plan, the masculine shall be deemed
to include the feminine and the singular shall be deemed to include the plural,
unless the context clearly indicates otherwise.
7.13 Electronic Communication and Administration. Unless prohibited by
applicable law, all announcements, notices and other communications regarding
the Plan may be made by the Company and/or the Employer by electronic means as
determined by the Company or Employer in its sole discretion.
7.14 Legal Fees. This Section 7.14 shall apply only in the event of a Change in
Control Related Termination. In the event that a Participant substantially
prevails in a litigation between the Participant and the Company arising in
connection with such Participant’s attempt to obtain or enforce any right or
benefit provided by the Plan, the Company agrees to pay the reasonable
attorney’s fees and other legal expenses incurred by such Participant in
pursuing such litigation, including a reasonable rate of interest for delayed
payment.
ARTICLE VIII
WHAT ELSE A PARTICIPANT NEEDS
TO KNOW ABOUT THE PLAN


8.1 Claims Procedure. Any claim by a Participant with respect to eligibility,
participation, contributions, benefits or other aspects of the operation of the
Plan shall be made in writing to a person designated by the Committee from time
to time for such purpose. If the designated person receiving a claim believes,
following consultation with the Chairman of the Committee, that the claim should
be denied, he or she shall notify the Participant in writing of the denial of
the claim within ninety (90) days after his or her receipt thereof. This period
may be extended an additional ninety (90) days in special circumstances and, in
such event, the Participant shall be notified in writing of the extension, the
special circumstances requiring the extension of time and the date by which the
Committee expects to make a
15





--------------------------------------------------------------------------------



determination with respect to the claim. If the extension is required due to the
Participant’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent until the date on which the Participant responds to the
Plan’s request for information.
If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right to request review of the decision. The notice shall also
provide an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure, as well as a statement of the Participant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. If a Participant is not notified (of the denial
or an extension) within ninety (90) days from the date the Participant notifies
the Plan’s administrator, the Participant may request a review of the
application as if the claim had been denied.
A Participant may appeal the denial of a claim by submitting a written request
for review to the Committee, within sixty (60) days after written notification
of denial is received. Receipt of such denial shall be deemed to have occurred
if the notice of denial is sent via first class mail to the Participant’s last
shown address on the books of the Employer. Such period may be extended by the
Committee for good cause shown. The claim will then be reviewed by the
Committee. In connection with this appeal, the Participant (or his or her duly
authorized representative) may (a) be provided, upon written request and free of
charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim, and (b) submit to the Committee written
comments, documents, records, and other information related to the claim. If the
Committee deems it appropriate, it may hold a hearing as to a claim. If a
hearing is held, the Participant shall be entitled to be represented by counsel.
The review by the Committee will take into account all comments, documents,
records, and other information the Participant submits relating to the claim.
The Committee will make a final written decision on a claim review, in most
cases within sixty (60) days after receipt of a request for a review. In some
cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required. If that happens, the
Participant will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Committee expects to make a determination with respect to the claim. If the
extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.
The Committee’s decision on the claim for review will be communicated to the
Participant in writing. If an adverse benefit determination is made with respect
to the claim, the notice will include: (a) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (b) a statement that the Participant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (c) a statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA. A Participant may not start a lawsuit to obtain
benefits until after he or she has requested a review and a final decision has
been reached on review, or until the appropriate timeframe described above has
elapsed since the Participant filed a request for review and the Participant has
not received a final decision or notice that an extension will be necessary to
reach a final decision. These
16





--------------------------------------------------------------------------------



procedures must be exhausted before a Participant (or any beneficiary) may bring
a legal action seeking payment of benefits. In addition, no lawsuit may be
started more than two years after the date on which the applicable appeal was
denied. If there is no decision on appeal, no lawsuit may be started more than
two years after the time when the Committee should have decided the appeal.


17





--------------------------------------------------------------------------------



APPENDIX A
SCHEDULE

Level:Senior Vice Presidents and AboveVice PresidentsSeverance Period:52 Weeks4
weeks per each full Year of ServiceMinimum:52 Weeks26 weeksMaximum:52 Weeks52
weeks

18



